DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 23 was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-19-2021.
Applicant's election with traverse of Invention I in the reply filed on 12-19-2021 is acknowledged.  The traversal is on the ground(s) that Claims 1 and 23 encompass overlapping subject material.  This is found persuasive because claim 23 requires that the sensors are the same type of sensor (see the first line of claim 23).
Therefore, the restriction requirement dated 09-22-2022 is deemed improper and claim 23 is rejoined and is being examined for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the anomaly status.”  There is insufficient antecedent basis for this limitation in the claim (claim 7 should depend on claim 6, not claim 8).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi et al. (U.S. Pub. 2019/0353502).

Regarding claims 1 and 23, Doshi discloses (Figs. 1-4 and 9) a method for controlling a sensor assembly (see Abstract) comprising:
a) providing a sensor assembly (i.e. air quality monitoring devices, for example: [0033]) having a plurality of same type sensors [0033];

c) operating a second variable number of same type sensors in an inactive state (i.e. if the senor is unhealthy: [0051], Fig. 3; or if the sensor is not needed: [0088] and [0092]);
d) determining a performance parameter (i.e. the level of a healthy output: [0051] and [0053]) and a reliability parameter (i.e. min error: [0087]-[0088]) based at least in part on the first and second variable numbers (i.e. based on the number of active W sensors [0087], based on the active H sensor: [0053] and [0087], which is then deactivated as the W sensors are used in its place);
e) changing an activation state of at least one of the plurality of sensors (the H and W sensors: [0053] and [0087]-[0088]; [0092]) based at least in part on an operational parameter (i.e. the health of the sensors: [0051] and [0053]; Figs. 3-4); and
f) updating at least one of the performance parameter (i.e. the healthy output state: Fig. 3) and the reliability parameter (i.e. min error: [0087]-[0088]) based at least in part on the changed activation state (i.e. based on the number of active W sensors [0087], based on the active H sensor: [0051], [0053], [0087]; then repeating the process: [0052], [0089], which updates the parameters).
The method of Doshi, as applied above in the rejection of claim 1, would be performed by the sensor system (and meet the limitations) of claim 23.

Regarding claim 2, Doshi discloses (Figs. 1-4 and 9) the operational parameter (i.e. the health of the sensors: [0051] and [0053]; Figs. 3-4) is determined based at least in part on the performance parameter (i.e. the healthy state, comparing to a reference value: [0051]) and the 

Regarding claim 3, Doshi discloses (Figs. 1-4 and 9) increasing performance (teaming: [0051], [0087]) by activating at least one sensor ([0051], [0087]; Figs. 3-4).

Regarding claim 4, Doshi discloses (Figs. 1-4 and 9) increasing reliability (meeting the minimum error: [0087]) by deactivating at least one sensor (minimizing the W sensors used: [0088]).

Regarding claim 5, Doshi discloses (Figs. 1-4 and 9) the operational parameter (health) is determined based on output of the sensor assembly ([0051]; Fig. 3).

Regarding claim 6, Doshi discloses (Figs. 1-4 and 9) the operational parameter (health) comprises an anomaly status (unhealthy: [0051]) for at least one of the plurality of sensors ([0051]; Fig. 3).

Regarding claim 7, Doshi discloses (Figs. 1-4 and 9) characterizing the anomaly status (i.e. characterizing the status as unhealthy: [0051]; Fig. 3).

Regarding claim 8, Doshi discloses (Figs. 1-4, 9, and 11) triggering a recovery actuator 1106 [0073] for the at least one of the plurality of sensors (see pars. [0073] and [0076]).


Regarding claim 10, Doshi discloses (Figs. 1-4, 9, and 11) evaluating recovery for the at least one of the plurality of sensors (i.e. can it be corrected: [0076]-[0078]) based at least in part on sensor data from other activated sensors (i.e. from H state/reference sensors: [0075]-[0078]).

Regarding claim 11, Doshi discloses (Figs. 1-4, 9, and 11) calibrating the at least one of the plurality of sensors (i.e. correcting a W sensor to an H sensor: [0076]).

Regarding claim 12, Doshi discloses (Figs. 1-4, 9, and 11) activating at least one sensor (i.e. a W sensor: [0075]) and calibrating the activated at least one sensor (i.e. correcting a W sensor to an H sensor: [0076]) based at least in part on any other active sensors (i.e. based on the H state/reference sensors: [0075]).

Regarding claim 13, Doshi discloses (Figs. 1-4 and 8) adapting a sensor preprocessing operation (i.e. determining sampling frequency: [0062]) when activating at least one sensor and deactivating at least one other sensor [0062].



Regarding claim 15, Doshi discloses (Figs. 1-4) reporting the performance parameter (i.e. collecting data from the H sensor, i.e. the level of a healthy sensor: [0053]).

Regarding claim 16, Doshi discloses (Figs. 1-4) the reporting is in response to a change in the performance parameter (of another sensor, the H level is obtained: Fig. 4; [0053]).

Regarding claim 17, Doshi discloses (Figs. 1-4) the reporting is output with sensor data (i.e. from the H sensor, i.e. the level of a healthy sensor: [0053]).

Regarding claim 18, Doshi discloses (Figs. 1-4) assessing at least one of the sensors based on sensor data from other active sensors (i.e. the threshold is based on an H sensor: Fig. 4; [0053]).

Regarding claim 19, Doshi discloses (Figs. 1-4) the operational parameter (health) is based at least in part on a regulatory requirement (i.e. the level of an H sensor, which is based on a reference value: Fig. 3/[0051], is used to regulate the health of the other sensors Fig. 4; [0053]).



Regarding claim 21, Doshi discloses (Figs. 1-4) the operational parameter (health) is based at least in part on power consumption of the sensor assembly (i.e. sampling frequency: if the sensors are sampled with lower frequency, less power is expended: see pars. [0056], [0058], and [0061]).

Regarding claim 22, Doshi discloses (Figs. 1-4) the operational parameter (health) is based on a comparison between the performance parameter (level of the sensor: [0051]) and a required sensor performance (reference value: [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cattani et al. (U.S. Pub. 20150344295) a system and method for driving an array of MEMS sensors, including activating and deactivating sensors based on failure detection (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852